DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 01, 2021 has been entered.

Notice to Applicant
The following is a Non-Final Office Action for Application Serial Number: 16/106,883, filed on August 21, 2018. In response to Examiner's Advisory Action of February 25, 2021, Applicant on March 01, 2021, amended claims 1, 4, 5, 7, 8, 11, 12, 14, 15, 18 and 19 and cancelled claims 2, 3, 9, 10, 16 and 17, Claims 1, 4, 5, 7, 8, 11, 12, 14, 15, 18 and 19 are pending in this application and have been rejected below.





Response to Amendment
Applicant's amendments are acknowledged. 

Regarding the 35 U.S.C. 101 rejection, Applicants arguments and amendments have been considered but are insufficient to overcome the 35 U.S.C. 101 rejections. Please refer to the 35 U.S.C. 101 rejection for further explanation and rationale. 

The 35 U.S.C. § 102 rejection of claim 1 is hereby withdrawn pursuant to Applicant’s amendments to claims 1. A new 35 U.S.C. § 103 rejection has been applied to amended claim 1.

The 35 U.S.C. § 103 rejections are hereby amended pursuant to Applicant’s amendments to claims 1, 8 and 15. Updated 35 U.S.C. § 103 rejections have been applied to amended claims 4, 5, 7, 8, 11, 12, 14, 15, 18 and 19.

Response to Arguments
Applicant's Arguments/Remarks filed March 01, 2021 (hereinafter Applicant Remarks) have been fully considered but they are not persuasive. Applicant’s Remarks will be addressed herein below in the order in which they appear in the response filed March 01, 2021.

Regarding the 35 U.S.C. 101 rejection, Applicant  believes that by reciting "training a crowdedness prediction model by defining one or more geofences around one or more locations, defining one or more features of the one or more locations, collecting historic data relevant to the one or more features within the one or more geofences, and calculating one or more coefficients 
Applicant additionally believes that amended claim 1 recites functional language and should be given patentable weight as it tangibly improves the practical application of the disclosed invention. Support for this amendment can be found at least in paragraph [0039] of the originally filed specification. During the examiner-initiated AFCP 2.0 interview on February 19, 2021, the Examiner stated that incorporating the limitation of "periodically retraining the model based on one or more retraining features" should overcome the current 35 U.S.C. § 101 rejection.
	In response, Examiner respectfully disagrees. The abovementioned example from MPEP 2106.04(a)(1)(vii.) does not recite an abstract idea. Specifically, the claim improves the computer technology in training a neural network for identifying human faces in digital images. Examiner finds the present claims are not similar to the claim referenced because the present claims do recite an abstract idea of predicting crowdedness at a specific location, which constitutes methods based on commercial interactions and managing personal behavior or interactions 
Examiner encourages Applicant to incorporate additional elements, sufficiently supported by the original disclosure, into the limitations of claim 1, and amend claims 1, 8 and 15 to recite the crowdedness prediction model is trained using a machine learning technique (as stated previously stated in the claims filed on 9/16/2020) in order for the claim to be eligible under Step 2A – Prong 2 as being integrated into a practical application.

Applicant’s arguments, see pg. 11-13, filed March 01, 2021, with respect to the rejection(s) of claims 1 under 35 U.S.C. 102 and claims 8 and 15 under 35 U.S.C. 103 have been fully considered. However, upon further consideration, a new ground(s) of rejection is made. Applicant’s arguments are considered moot because they are directed to newly amended subject matter and do not apply to the combination of references being used in the current rejection.  Please refer to the 35 U.S.C. 103 rejection for further explanation and rationale. 









Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 5, 7, 8, 11, 12, 14, 15, 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 (similarly claims 8 and 15) has antecedent basis with the limitation "the trained model". Claim 1 already recited "crowdedness prediction model". It is unclear if the "the trained model" recited is a different model, or if the grammar is causing confusion, and is actually referring to the same "crowdedness prediction model" each time it is mentioned within the claim. For the purpose of examination, Examiner is interpreting "the trained model" mentioned in Claim 1 as reciting "the trained crowdedness prediction model".
Claim 1 (similarly claims 8 and 15) has antecedent basis with the limitation "the model". Claim 1 already recited "crowdedness prediction model" and "the trained model". It is unclear if the "the model" recited is a different model, or if the grammar is causing confusion, and is actually referring to the same "crowdedness prediction model" each time it is mentioned within the claim. For the purpose of examination, Examiner is interpreting "the model" mentioned in Claim 1 as reciting "the trained crowdedness prediction model".


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4, 5 and 7 are directed towards a method, claims 8, 11, 12 and 14 are directed to a computer program product and claims 15, 18 and 19 are directed to a system, which are among the statutory categories of invention.
Claims 1, 4, 5, 7, 8, 11, 12, 14, 15, 18 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to and abstract idea without significantly more. The claims recite predicting the crowdedness of a location.
Claim 1 recites limitations directed to an abstract idea based on certain methods of organizing human activity. Examiner finds training a crowdedness prediction model by defining one or more geofences around one or more locations, defining one or more features of the one or more locations, collecting historic data relevant to the one or more features within the one or more geofences, and calculating one or more coefficients corresponding to the one or more features based on the collected historic data by using a grid search; receiving a specified location; receiving current data relevant to the one or more features within a geofence of the specified location; inputting the current data into the trained model; predicting a crowdedness of the specified location based on the model; outputting the predicted crowdedness of the specified location as a metric selected from the group consisting of a number of estimated users, a percentage indicative of crowdedness relative to average crowds, a ratio of users to an area of a geofence of the specified location, a ratio of users to employees of the specified location, and a ratio of users to parking; and periodically retraining the model based on one or more retraining 
The judicial exception is not integrated into a practical application. In particular, Claim 1 recites a computer-implemented method at a high-level of generality such that it amounts to no more than mere instructions to apply the judicial exception using a generic computer component; see MPEP 2106.05(f). Thus, the additional element do not integrate the abstract idea into practical application because it does not impose any meaning limitations on practicing the abstract idea. Claim 1 is directed to an abstract idea. The computer program product comprising program instructions stored on computer-readable storage media recited in claim 8 and computer system comprising computer processors executing program instructions stored on computer-readable storage media in claim 15 also amount to no more than mere instructions to apply the exception using a generic computer component; see MPEP 2106.05(f). Additionally, Claims 8 and 15 recite program instructions to receive a location and output the predicted crowdedness of the location as a metric, which are limitations considered to be insignificant extra-solution activity of collecting and delivering data and does not integrate the abstract idea into practical application; see MPEP 2106.05(g). Thus, the additional elements recited in claims 8 and 15 do not integrate the abstract idea into practical application because they does not impose any meaning limitations on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements in the claims other buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); performing repetitive calculations, Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; see MPEP 2106.05(d)(II). (see at least Specification [0017]; [0019]; [0039]; [0083]; [0085]; [0087]). Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. Therefore, since there are no limitations in the claim that transform the abstract idea into a patent eligible application such that the claim amounts to significantly more than the abstract idea itself, the claims are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.
Regarding the dependent claims, Claims 5 (similarly claims 12 and 19) and 7 (similarly claim 14) recites limitations that are not technological in nature and merely limits the abstract idea to a particular environment and claim 4 (similarly claims 11 and 18) recite further steps that 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 7, 8, 11, 12, 14, 15, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Longo et al., U.S. Publication No. 2016/0335552 [hereinafter Longo], in view of Scarpati et al., U.S. Publication No. 2018/0374109 [hereinafter Scarpati], and further in view of Wang et al., U.S. Publication No. 2018/0315502 [hereinafter Wang]. 

Referring to Claim 1, Longo teaches: 
A computer-implemented method for predicting a crowdedness of a specified location, the method comprising:
training a crowdedness prediction model by defining one or more geofences around one or more locations (Longo, [0022]), “the crowd detection model is generated using a machine learning algorithm on the model training data sets”; (Longo, [0024]), “the model data sets are analyzed with regard to an association between the crowd level and/or regions… based on the analyzed data the area is divided into one or more moving regions and one or more non-moving regions…”, 

receiving a specified location (Longo, [0017]), “data collection means connected to one or more sensors operable to determine moving patterns of persons in the area and the number of persons within and/or moving from or to the area over a certain time period, data set creation means operable to prepare the collected data of moving patterns of persons in the area and the number of persons within and/or moving from and/or to the area”; (Longo, [0050]);
 receiving current data relevant to the one or more features within a geofence of the specified location (Longo, [0050]), “data collector 2 may be a piece of software receiving updates from the sensors S when a person P passing by activates them. The data is preferably collected in real-time and will be forwarded to a data analysis block comprising feature extraction and data set creation means 3a, 3b, a machine learning classifier 4 as well as a result analyzer 5”; (Longo, [0039]-[0046]), “Examiner considers the sensor placement within the different regions of the area to be collecting relevant data within a geofence of the location);
inputting the current data into the trained model (Longo, [0022]), “Raw sensor data can be used as input for the machine learning algorithm”;
predicting a crowdedness of the specified location based on the model  (Longo, [0023]), “for estimating the actual crowd level a machine learning algorithm is used with the actual data based on the generated crowd detection model”; (Longo, [0016]), “a crowd detection model is generated based on the model training data sets, and that an actual crowd level for the area is 
outputting the predicted crowdedness of the specified location as a metric selected from the group consisting of a number of estimated users, a percentage indicative of crowdedness relative to average crowds, a ratio of users to an area of a geofence of the specified location, a ratio of users to employees of the specified location, and a ratio of users to parking (Longo [0017]), “Examiner considers crowd detection means operable to estimate an actual crowd level for the area using the generated crowd detection model with actual data of…the actual number of persons within and/or moving from and/or to the area over the certain time period to be predicting crowdedness by a number of estimated users”; (Longo, [0024]), “Examiner considers analyzing model data sets a with regard to an association between the crowd level and/or regions and based on the analyzed data the area is divided into one or more moving regions and one or more non-moving regions to identify key trajectory points for the crowd detection to be predicting crowdedness by using geofenced location data”; (Longo, [0050]).
Longo teaches model training data sets (see par. 0016) and defining moving and non-moving regions of an area to identify key trajectory points (see par. 0024), but Longo does not explicitly teach: 
wherein the model is trained by:
wherein the model is trained by:
collecting historic data relevant to the one or more features within the one or more geofences, and 
calculating one or more coefficients corresponding to the one or more features based on the collected historic data by using a grid search.
However Scarpati teaches: 
wherein the model is trained by (Scarpati, [0035]; [0078]):
collecting historic data relevant to the one or more features within the one or more geofences (Scarpati, [0036]), “training phase (top row) includes the gathering/receiving of historical data 405 from which features are extracted 410…”; (Scarpati, [0072]), “the historical data for a single Department”; (Scarpati, [0102]), “receiving historical data. At Block 820, the method performs a step of extracting features from the historical data”; (Scarpati, [0035]). 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the data sets disclosed in Longo to include the historical data as taught by Scarpati. The motivation for doing this would have been to improve the method of estimating an actual crowd level for an area in Longo (see par. 0017) to efficiently include the results of creating a model that embodies meaningful patterns extracted from the business' historical data (see Scarpati par. 0014).
Longo teaches model training data sets (see par. 0016) and Scarpati teaches a model can then use multipliers or ordinal value features for future predictions on event days or to determine that certain data is to be treated differently in a complex model (see par. 0120), but the combination of Longo in view of Scarpati does not explicitly teach: 
calculating one or more coefficients corresponding to the one or more features based on the collected historic data by using a grid search.
However Wang teaches: 

At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the data sets disclosed in Longo to include the calculating limitation as taught by Wang. The motivation for doing this would have been to improve the method of estimating an actual crowd level for an area in Longo (see par. 0017) to efficiently include the results of accurately predicting and modeling events (see Wang par. 0014).

Referring to Claim 4, the combination of Longo in view of Scarpati in view of Wang teaches the method of claim 1. Longo teaches data collections using sensors over a period of time (see par. 0017) in multiple regions of an area (see par. 0039-0046), but Longo does not explicitly teach:  
wherein collecting historic data relevant to the one or more features within the one or more geofences further comprises:
filtering non-consumers present within a geofence of the specified location from the collected historic data; and
normalizing the collected historic data.
However Scarpati teaches: 

filtering non-consumers present within a geofence of the specified location from the collected historic data (Scarpati, [0063]), “Specific entries in the historical data may also be marked as anomalous, and these could be treated as missing for the purposes of feature calculation”; (Scarpati, [0101]), “… before deleting the old models, a series of tests could be conducted to confirm the accuracy of the new models. This can be done by omitting some portion of historical data from training, and testing the trained models' accuracy against this data”; (Scarpati, [0041]; [0079]); and
normalizing the collected historic data (Scarpati, [0063]-[0064]), “… For each unique combination of the key fields, the data can provide either a string or a decimal value. Data from each of these specifications can be joined on all specified key columns to create the modeling data. Numeric data values can be passed forward, and string values can be transformed into a unique integer index, for example, by using a hash function… Once the raw data covering previous business volumes, organizational structure, special events, and external data is collected, features can be derived from the raw data. In the training phase (top rows of FIGS. 4 and 5) historical data from all stores is transformed (or extracted) into features that summarize the data at different granularities or based on different functions”; (Scarpati, [0071]).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the collection of data disclosed in Longo to include the collection, filtering and normalizing of historical data limitations as taught by Scarpati. The motivation for doing this would have been to improve the method of estimating an actual crowd 

Referring to Claim 5, the combination of Longo in view of Scarpati in view of Wang teaches the method of claim 1. Longo further teaches: 
wherein the one or more features of the one or more locations are selected from the group consisting of:
a number of users during a same N day period in a prior year, a number of users on a N most recent same week days, a number of users in a past N days, a number of users on a same N day period in a prior month, the number of users a day before, a number of users within an N mile radius within a past day, a percent chance of precipitation, a temperature, a windspeed, a humidity, a UV index, a time of sunrise, and a time of sunset (Longo, [0028]), “Privacy preserving sensors enable to determine parameters of environment and/or of location of persons … a temperature sensor measuring the temperature of a room or a humidity sensor measuring the humidity within the room which for example is increased when more persons are in the room”; (Longo, [0051]), “the present invention preferably uses distance, motion, CO2, audio, temperature and humidity sensors for enhancing detection of crowd levels. Even further the present invention preferably uses machine learning algorithms for estimating crowd levels”. Examiner notes these elements (i.e. listed group of features for the locations) are considered non-functional descriptive language and thus not given patentable weight. 

Referring to Claim 7, the combination of Longo in view of Scarpati in view of Wang teaches the method of claim 1. Longo teaches using a machine learning algorithm on model training data sets (see par. 0016; 0022), but Longo does not explicitly teach:
wherein:
the one or more retraining features include one or more retraining features selected from the group consisting of: seasons, holidays, annual events, and sporting events.
However Scarpati teaches: 
wherein:
the one or more retraining features include one or more retraining features selected from the group consisting of: seasons, holidays, annual events, and sporting events (Scarpati, [0100]), “The system also contains the capability to retrain a model with more recent data (potentially including all the data used for the previous model as well). Depending on the dynamics of business, the system updates the models at regular intervals (or in response to various events, such as, upon user request, when a prediction is off by a given threshold, etc.)… the existing models may be amended or supplemented based on the results of the training process”; (Scarpati, [0055]), “The system may also store annotations of special events (such as sales, holidays, or store closings) associated with a unit”; (Scarpati, [0078]). Examiner notes these elements (i.e. seasons, holidays, annual events, and sporting events) are considered non-functional descriptive language and thus not given patentable weight.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the data sets disclosed in Longo to include the features limitation as taught by Scarpati. The motivation for doing this would have been to improve the method of estimating an actual crowd level for an area in Longo (see par. 0017) to efficiently include the 

Referring to Claim 8, 
Claim 8 disclose substantially the same subject matter as Claim 1, and is rejected using the same rationale as previously set forth.
Additionally, Longo teaches a system that includes data collection means connected to sensors, data set creation means, classifier means, model generation means and crowd detection means operable to estimate an actual crowd level for an area (see par. 0017), but Longo does not explicitly teach:
A computer program product, the computer program product comprising:
one or more computer-readable storage media and program instructions stored on the one or more computer-readable storage media.
However Scarpati discloses:
A computer program product, the computer program product comprising:
one or more computer-readable storage media and program instructions stored on the one or more computer-readable storage media (Scarpati, [0110]-[0111]), “… a computer-readable medium embodied as a memory (MEM) 924 that stores computer instructions, such as a program (PROG) 925… The programs 915, 925 may include program instructions that, when executed by the DP 912, 922, enable the server 910 and/or remote computer 920 to operate in accordance with an embodiment…”; (Scarpati, [0102]; [0124]), “computer-readable medium”.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the system disclosed in Longo to include the computer-readable 

Claim 11 disclose substantially the same subject matter as Claim 4, and is rejected using the same rationale as previously set forth.

Claim 12 disclose substantially the same subject matter as Claim 5, and is rejected using the same rationale as previously set forth.

Claim 14 disclose substantially the same subject matter as Claim 7, and is rejected using the same rationale as previously set forth.

Referring to Claim 15, 
Claim 15 disclose substantially the same subject matter as Claim 8, and is rejected using the same rationale as previously set forth.
Additionally, Longo teaches a system that includes data collection means connected to sensors, data set creation means, classifier means, model generation means and crowd detection means operable to estimate an actual crowd level for an area (see par. 0017), but Longo does not explicitly teach:
A computer system, the computer system comprising:
one or more computer processors, one or more computer-readable storage media, and program instructions stored on one or more of the computer-readable storage media for execution by at least one of the one or more processors.
However Scarpati discloses:
A computer system, the computer system comprising:
one or more computer processors, one or more computer-readable storage media, and program instructions stored on one or more of the computer-readable storage media for execution by at least one of the one or more processors (Scarpati, [0110]-[0111]), “Remote computer 920, such as a computer system at a local retail business, includes a controller, such as a data processor (DP) 922 and a computer-readable medium embodied as a memory (MEM) 924 that stores computer instructions… The programs 915, 925 may include program instructions that, when executed by the DP 912, 922, enable the server 910 and/or remote computer 920 to operate in accordance with an embodiment…”; (Scarpati, [0102]; [0124]), “computer-readable medium”.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the system disclosed in Longo to include the computer-readable medium limitations as taught by Scarpati. The motivation for doing this would have been to improve the system of estimating an actual crowd level for an area in Longo (see par. 0017) to efficiently include the results of a convenient computer-implemented operations (see Scarpati par. 0123).
 
Claim 18 disclose substantially the same subject matter as Claim 4, and is rejected using the same rationale as previously set forth.

Claim 19 disclose substantially the same subject matter as Claim 5, and is rejected using the same rationale as previously set forth.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ghose et al. (US 10909462 B2) – The multi-dimensional sensor data analysis system uses received proximity sensor data and physiology parameters. For example, proximity to a crowd moving towards a particular exit may incite the user to follow. Further, current pulse rate of the user may indicate that his/her level of panic shall affect the human's decision making capability accordingly. The user may behave in the same manner as people of similar persona do during a panic. This behavior information can be used to re-plan ahead of time, which may lead to better evacuation time and saving of more human lives during such emergency evacuation.

Rittscher et al. (US 20070003141 A1) – A system for segmenting and counting a crowd of individuals within an area of interest. The individuals may be any type of object or animal, including humans, livestock, bottles, cans, consumer products, or the like. The individuals may be either stationary or ambulatory. For example, the individuals may be a group of people, people walking, roaming livestock, or objects moved on a conveyor belt. Similarly, the area of 

Richey et al. (US 7774001 B2) – A portable communication device includes an application program for determining crowdedness of a desired location. The portable communication device executes the application program to communicate within a wireless communication system for requesting mobile critical mass information for at least one desired location. The mobile critical mass information for the at least one desired location is received and converted into a user-understandable format. The converted mobile critical mass information is displayed as crowdedness information on a display of the portable communication device. Portable communication device users can seek out or avoid crowds depending on their preference. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystol Stewart whose telephone number is (571)272-1691.  The examiner can normally be reached on 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CRYSTOL STEWART/Primary Examiner, Art Unit 3624